Stephen, J.,
delivered the opinion of the court, and after adverting to the facts of the cause, said, it now becomes the duty of this court to determine, whether or not, there is error in the opinion of the county court. In deciding upon this case. *297from the views which we have taken, it is not deemed necessary to determine, whether or not, there was evidence sufficient to warrant the jury in finding that Campbell & McIlvain assented to the application of the two notes of the 1st of March, and the 17th of April 1837, to the payment in part, of the account which they had against the appellants, embracing with other demands the claim of the appellees, to recover which, this suit has been instituted; because under any aspect, the most favourable to the defendants, which the case could assume, we think that the judgment of the court below ought to be affirmed. In other words, if there had been the most conclusive and irrefragable proof of their assent, to make an application of the notes,-' it would have furnished no valid defence to the action of the appellees, if the jury had found from the evidence, that the defendants acquired title to them in the manner stated in the opinion of the court below. Admitting, that under the circumstances of this case, the purchasers would have been entitled to any set-off they might have had against the factors, (which however it is not necessary to decide, because the defendants have relied exclusively, upon the general issue under which it would not have been admissible in evidence,) it would not follow from the existence of such a right, to set-off a valid and legal demand, that they would also be clothed with the power of discharging or extinguishing the debt due to their principals, by agreeing to take in payment, that which was worthless and utterly void. The establishment of such a principle, might be productive of the grossest injustice, and would, we think, be fraught with the most dangerous consequences, in all dealings connected with, or growing out of the relation of principal and agent. We think therefore, it may be safely said, that the agents, or factors in this case, had no right to bind their principals, by any contract or agreement to take notes, which were void and fainted with usury, in payment of their debt, and that in so instructing the jury as to the law, the court below committed no error.
We further think, there was evidence sufficient to go to the jury, from which they might infer the fact, that the notes m ques*298tion were usuriously discounted by the defendants, and so-commenced in usury, and became tainted therewith, at the time-they acquired their right or title to them as the holders thereof.The testimony of Mr. McBlair, together with the defendant’s-answer to the bill of discovery, is, we think, very clear, and' satisfactory upon that point. As to the note of the 1st of March he says, that he placed the note of the 1st of March in-the hands of an- agent for the purpose of having it shaved, and received the proceeds, after having allowed a discount at the rate of 2|. per cent, per month. This note the defendants state in their answer to the bill of discovery, they- received on the 2nd of March, the day after it bore date, and paid for it $806.75.-The note of the 17th of April they admit they received on the same day it bore date, and gave for it $783.85. In the absence therefore of all explanatory or countervailing proof, we think there was sufficient evidence to go to the jury, to warrant them in finding the fact, that the notes in-question were usuriously discounted by the defendants, and that they commenced-in usury, as their property, or when they became the holders thereof, and if so, we are clearly of opinion, the court below, were right in saying, they were no defence to the action of the appellees, and in so instructing the jury. There is nothing, in the record to show, that the factors are entitled to any lien-against their principals, to the benefit, of which the appellants, could be entitled upon the principle of substitution. For the reason already given, if there was proof sufficient to place the defence upon the ground of accord and satisfaction, we do not think it would avail the appellants; because an agreement to take notes usurious and void, could not in legal construction be a valid satisfaction — nothing can amount to satisfaction, which is of no, value in the eye of the law, therefore a release of an equity of redemption, has been formerly held to be no satisfaction. 1 Bacon's Abr. 43. Title Acc. and Satisf. For these reasons we think the judgment of the court below was. correct, and ought to be affirmed.
JUDGMENT AFFIRMED..